Citation Nr: 1810747	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $360.00 was properly created.  

2.  Entitlement to waiver of recovery of an overpayment of Chapter 33 educational benefits in the calculated amount of $360.00.  

3.  Whether an overpayment of Chapter 33 monthly housing allowance benefits in the amount of $916.56 was properly created.  

4.  Entitlement to waiver of recovery of an overpayment of Chapter 33 monthly housing allowance benefits in the calculated amount of $916.56.  

5.  Whether an overpayment of Chapter 33 educational benefits in the amount of $156.23 was properly created.  

6.  Entitlement to waiver of recovery of an overpayment of Chapter 33 educational benefits in the calculated amount of $156.23.  

7.  Whether an overpayment of Chapter 33 monthly housing allowance benefits in the amount of $1729.41 was properly created.  

8.  Entitlement to waiver of recovery of an overpayment of Chapter 33 monthly housing allowance benefits in the calculated amount of $1729.41.  


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination of the Buffalo, New York, Regional Office (RO) which determined that the Appellant had been overpaid Chapter 33 educational benefits in the amount of $360.00 and Chapter 33 monthly housing allowance benefits in the amount of $916.56.  In June 2013, the RO's Committee on Waivers and Compromises (Committee) denied waiver of recovery of both the overpayment of educational benefits and monthly housing allowance benefits. 

In August 2013, the RO determined that the Appellant had subsequently been overpaid Chapter 33 educational benefits in the amount of $156.23 and Chapter 33 monthly housing allowance benefits in the amount of $1729.41.  In January 2014, the Committee denied waiver of recovery of both the overpayment of educational benefits and monthly housing allowance benefits in the calculated amount of $1729.41.  
In December 2015 and September 2016, the Board remanded the Appellant's appeal to the Agency of Original Jurisdiction for additional action.   Upon review of the record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App 268 (1998)(the Board errs as a matter of law when it fails to ensure compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).   


FINDINGS OF FACT

1.  The overpayment of Chapter 33 educational assistance and housing allowance benefits in the amounts of $360.00, $916.56, $156.23, and $1729.41 were each properly created; therefore, the debts are valid. 

2.  The Appellant is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment. 

3.  The Appellant was fully at fault for the creation of the debts in the amounts of $360.00, $916.56, and $156.23, and recovery of those debts would not create an undue hardship for him or defeat the purpose of the benefits.

4.  A waiver of recovery of the overpayment of the debts in the amounts of $360.00, $916.56, and $156.23 would result in unfair gain to the Appellant, and there is no indication that he relinquished a valuable right or incurred a legal obligation in reliance on his benefits. 

5.  The Appellant was not entirely at fault for the creation of the debt in the amount of $1729.41.


CONCLUSIONS OF LAW

1.  The debt created by the overpayment of Chapter 33 educational assistance benefits in the amounts of $360.00, $916.56, $156.23, and $1729.41 is valid.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 21.7136, 21.7144 (2017). 

2.  Recovery of the overpayment of Chapter 33 educational assistance benefits in the amounts of $360.00, $916.56, and $156.23 would not be against equity and good conscience.  38 U.S.C. § 5107, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017). 

3.  Recovery of the overpayment of Chapter 33 educational assistance benefits in the amount of $1729.41 would be against equity and good conscience.  38 U.S.C. 
§ 5107, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of the Debts

VA shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education, an educational assistance allowance to help meet in part, the expenses of such individual subsistence, tuition, fees, supplies, books, equipment and other educational costs.  See 38 U.S.C. §§ 3002, 3014(a); 38 C.F.R. §§ 21.7120, 21.7130.  An eligible claimant is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  See 38 U.S.C. § 3014; 38 C.F.R. 
§ 21.7140.  An educational institution must certify an individual's enrollment before he may receive educational assistance.  See 38 C.F.R. §§ 21.7140, 21.7152.

A claimant must report to VA, without delay, a change in credit hours or clock hours of attendance if that change would result in less than full-time enrollment, as well as any change in his pursuit that would result in less than full-time enrollment.  38 C.F.R. §§ 21.7156.  A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person." Dent, 27 Vet. App. at 380.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).  VA will not pay benefits for a course from which the claimant withdraws or receives a nonpunitive grade (grades that do not count toward graduation) unless either the claimant withdraws because he is ordered to active duty; or a situation occurs in which all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the claimant or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the claimant or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the claimant or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C. §§ 3034, 3680; 38 C.F.R. § 21.7139. 

Examples of qualifying mitigating circumstances include: illness of the individual or his family; family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require him to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  38 C.F.R. § 21.7020.

Here, the record shows the Appellant enrolled for classes at Anne Arundel Community College for the Fall 2012 semester, electing to take 7 credits of on-campus classes and 6 credits of online classes.  In March 2013, VA was informed that the Appellant had withdrawn from one of the online classes, reducing his online class credits to 3.  As a result of this change in status, an overpayment of $360.00 was created. 

In addition, the Appellant was receiving housing benefits for the Fall 2012 semester.  As a result of the reduction in credit hours, an overpayment of $916.56 was created. 

The Appellant subsequently enrolled in summer classes at Anne Arundel, electing to take 3 on-campus credits and 4 online ones.  The on-campus class scheduled for May 28, 2013 to July 2, 2013 was cancelled by the school.  The Appellant then withdrew, effective July 16, 2013, from a 3-credit online course which was to end on August 9, 2013.  The withdrawal from that class created an overpayment of $156.23.

For the Summer 2013 semester, from May 28, 2013 to August 9, 2013, housing benefits were paid in the amount of $2814.69.  As a result of the reduction in the Appellant's classes, housing benefits for which he qualified were calculated to be $1085.28.  This resulted in the final overpayment of $1729.41.

The mathematical calculation of the overpayment amounts at issue herein is not in dispute.  There is also no dispute that the Appellant withdrew from classes in Fall 2012 and Summer 2013, did not notify VA of the change, and received non-punitive grades.  He did not withdraw due to any of the mitigating circumstances contemplated by the regulation.

Rather, he asserts that he was provided incorrect information by the school, which led him to drop classes and incur the debt to VA.  However, because payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Appellant was misinformed by college officials, the Board is without legal authority to grant the claim.

To the extent that the Appellant was unaware of any detrimental impact of the change in status, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court has confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

In sum, because the Appellant withdrew from his enrolled courses without mitigating circumstances, and there is no dispute as to the actual amount in question, the Board finds that an overpayment in education benefits in the amounts of $360.00, $916.56, $156.23, and $1729.41 was properly created. 




Waiver of Overpayment

The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C. § 5302(a).  

The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  

In making this determination, consideration will be given to the following elements: fault of the debtor, balancing of faults, undue hardship, defeat the purpose, unjust enrichment, and changing position to one's detriment.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. 
§ 1.965. 

As noted previously, 38 U.S.C. § 5302 (c) and 38 C.F.R. § 1.965 (b) indicate that a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The Committee concluded in its decisions on appeal that the facts in this case do not show that the mandatory bars to waiver apply in the present case, and the Board agrees.  There is no indication that the Appellant attempted to defraud VA by misrepresenting any relevant facts with respect to his benefits.

For the purposes of discussion, and light of its findings, the Board will address the overpayment amounts of $360.00, $916.56, and $156.23 together, and the overpayment of $1729.41 separately. 

a) Overpayment of $360.00, $916.56, and $156.23

After reviewing the record, the Board finds that it would not offend the principles of equity and good conscience to require the Appellant to repay the debts of $360.00, $916.56, and $156.23.  To that extend, for the reasons below, his request for a waiver for these amounts must be denied. 

In assessing whether collection of the debt would be against equity and good conscience, the Board finds that the Appellant is at fault in the creation of the debt.  Regulations require consideration of whether the actions of the debtor contributed to causing the debt. 38 C.F.R. § 1.965 (a)(1).  Here, the Appellant's actions in reducing his course load twice, without notifying VA, created the debt at issue.  Conversely, the Board cannot point to fault by VA in the creation of the debt.  After receiving information from the school regarding the Appellant's changes in status during the Fall 2012 and Summer 2013 semesters, VA adjusted his benefits and the overpayment was calculated.   

As to the element of undue hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of basic necessities.  38 C.F.R. § 1.965 (a)(3).  In November 2013, the Appellant submitted a Financial Status Report showing a monthly net income of $0, compared with monthly expenses consisting solely of a rent payment in the amount of $500.00, and no monthly expenses related to necessities such as food or transportation.  In statements to VA, the Appellant indicated that he quit his job in sales to be a student full-time, and that his education benefits were his only source of income.  However, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  The Appellant has not provided any specific evidence that he has been deprived of basic necessities. 

The Board has also considered whether recovery of the overpayment of the debt in the amounts of $360.00, $916.56, and $156.23 would defeat the purpose for which the benefits are intended.  In this case, the purpose would not be defeated.  The benefits were intended to pay for courses toward a degree, and the payments for housing allowance and books/supplies were supplementary to this education.  As the Appellant did not receive any credit for the courses dropped during the semesters in question, keeping the benefits would result in the benefits not being used for their intended purpose.

Additionally, the Board finds that failure to make restitution for the full amount of the debt would result in unfair gain to the Appellant.  Monetary benefits to which he was not entitled were paid on his behalf, given his repeated disenrollment from multiple credit hours. 

Finally, the Appellant has not contended with any specificity, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA educational assistance benefits. 

In sum, and after weighing the elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965 (a), the Board finds that recovery of the overpayment does not violate the principles of equity and good conscience.  The Appellant has been found to be at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich him.  Moreover, there is no evidence that the repayment of the debt has created an undue hardship upon the Appellant, and recovery of the overpayment would not defeat the purpose for which the benefits were intended. 

In a May 2013 statement to VA, the Appellant asserted that he was unaware of the changes in his course load and housing, and was similarly unaware that he was being overpaid, and should not be liable for the debt.  The Board finds it illogical that the Appellant would be unaware that he was no longer enrolled in classes that he removed himself from; thus, this argument has no merit.  As VA was providing financial assistance for classes and housing, the Appellant was required to inform VA of any and all changes in his enrollment status, to include withdrawal from classes.  38 C.F.R. §§ 21.7156; see Dent, supra.  Here, he did not do so and a valid debt was created.  For the reasons explained above, it is not against equity and good conscience to require that the debt be repaid. 

Accordingly, the Board finds that the preponderance of the evidence is against the Appellant's claim and waiver of recovery of the overpayment of VA education benefits in the amounts of $360.00, $916.56, and $156.23 is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

b) Overpayment of $1729.41

Conversely, the Board finds that it would be against equity and good conscience to require the Appellant to repay the amount of $1729.41, as the Board cannot conclude that the Appellant was solely at fault in creating the debt.  

This overpayment was created when VA paid $2814.69 in housing benefits for the Summer 2013 semester.  Over the course of that semester, the school canceled a course and the Appellant withdrew from another, meaning he was only entitled to a total of $1085.28 in housing benefits.  While the Board finds that VA is not at fault in creating the overpayment, it cannot find that the Appellant was at fault for the creation of the debt, either.  He enrolled in a class that was scheduled to be held from May 28, 2013 to July 3, 2013.  Subsequently, through no fault of his own, the class was cancelled by the school.  However, the school did not inform VA of the cancellation until August 30, 2013.  VA paid housing benefits for this time period, during which the Appellant was enrolled in other classes.  Although this time period also includes a period of time during which the Appellant withdrew from a separate class, and thus was paid housing benefits he was not entitled to, the Board finds that the majority of the overpayment in housing benefits was due to the actions of the Appellant's school, and not the Appellant.  The school failed to inform VA in a timely manner that the Appellant's class had been cancelled, thus rendering him ineligible for housing benefits for that period.  Unlike the overpayments discussed in detail above, which were created when the Appellant withdrew from classes and failed to inform VA of the change, the overpayment in the amount of $1729.41 was created through inaction by the school.  Thus, resolving any reasonable doubt in the Appellant's favor, the Board finds that a waiver of the debt in the amount of $1729.41 is warranted.   


ORDER

The overpayment of Chapter 33 educational assistance and monthly housing allowance benefits in the amounts of $360.00, $916.56, $156.23, and $1729.41 were properly created. 

A waiver of recovery of the overpayment of Chapter 33 educational assistance benefits in the amount of $360.00, $916.56 and $156.23 is denied.

A waiver of recovery of the overpayment of Chapter 33 monthly housing allowance benefits in the amount of $1729.41 is granted. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


